                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        ALMAZ KEBEDE,                                    Case No.18-cv-07596-JSC
                                                         Plaintiff,
                                   8
                                                                                             PRETRIAL ORDER NO. 1
                                                  v.
                                   9

                                  10        STANFORD HEALTH CARE EMPLOYEE
                                            HEALTH AND WELFARE BENEFIT
                                  11        PLAN, et al.,
                                                         Defendants.
                                  12
Northern District of California
 United States District Court




                                  13           Following the Court’s review of the parties’ Joint Case Management Conference

                                  14   Statement, the Court vacates the case management conference scheduled for March 27, 2019, and

                                  15   orders as follows:

                                  16           Last day to move to amend pleadings:                          June 27, 2019

                                  17           Last day to complete court-sponsored mediation:               June 17, 2019

                                  18           Fact discovery cut-off:                                       August 30, 2019

                                  19           Rule 52 cross-briefs filed:                                   October 4, 2019

                                  20           Rule 52 opposition briefs filed:                              October 18, 2019

                                  21           Rule 52 reply briefs filed:                                   November 1, 2019

                                  22           Rule 52 hearing:                                              November 21, 2019 10:00 a.m.

                                  23           If the case is not resolved, the Court will hold a status conference with the parties on July

                                  24   11, 2019 at 1:30 p.m. An updated case management conference statement is due July 5, 2019.

                                  25   The Court will be interested in whether the parties believe referral for a magistrate judge

                                  26   facilitated settlement conference before Rule 52 briefing commences could be productive.

                                  27   //

                                  28   //
                                   1         IT IS SO ORDERED.

                                   2   Dated: March 26, 2019

                                   3
                                                                     JACQUELINE SCOTT CORLEY
                                   4                                 United States Magistrate Judge
                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                 2
